                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CRAIG GENESS                                       CIVIL ACTION

                        v.                          NO. 16-876

 COMMONWEALTH OF
 PENNSYLVANIA

                                             ORDER

        AND NOW, this 28 th day of January 2020, upon considering the Defendant Administrative

Office of Pennsylvania Courts' Motion to compel discovery and for sanctions (ECF Doc. No. 307),

and consistent with our Policies, it is ORDERED the Administrative Office's Motion (ECF Doc.

No. 307) is GRANTED in part and DENIED in part:

        1.        Plaintiff shall fully respond, including fulsome supplemental responses and

description of objections to interrogatory Nos. 1, 2, 3, 4, 7, 8, 11, and 12 and document request

Nos. 1, 2, and 3, along with a detailed privilege log no later than February 3, 2020 or risk the

awarding of monetary sanctions upon motion against Plaintiffs counsel, including payment of,

reasonable fees incurred by the Administrative Office in having to repeatedly seek the same

discovery; and,

       2.      The Administrative Office's request for sanctions is DENIED without prejudice

to be renewed if necessary under this Order providing further specific notice to the Plaintiff of his

obligations.
